Exhibit 10.10

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of this 9th day of
September 2002, and is between Sunterra Corporation, a Maryland corporation (the
“Company”), and Steven E. West (the “Executive”).

R E C I T A L S:

WHEREAS, the Company recognizes that the future growth, profitability and
success of the Company’s business will be substantially and materially enhanced
by the employment of the Executive by the Company; and

WHEREAS, the Company desires to employ the Executive and the Executive has
indicated his willingness to provide his services, on the terms and conditions
set forth herein.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

Employment. The Company hereby agrees to employ the Executive and the Executive
hereby accepts employment with the Company, on the terms and subject to the
conditions hereinafter set forth. Subject to the terms and conditions contained
herein, the Executive shall serve as the Chief Financial Officer of the Company
and in such capacity shall report directly to the Chief Executive Officer of the
Company (the “CEO”). The Executive shall have such duties as are typically
performed by an employee of a corporation of similar size and type as the
Company in such capacity, including, but not limited to, the duties described on
the job specification attached hereto as Exhibit A, together with such
additional duties, commensurate with the Executive’s position, as may be
assigned to the Executive from time to time by the CEO. The principal location
of the Executive’s employment shall be at the Company’s principal office located
in Las Vegas, Nevada; provided, that the Executive shall be required to work out
of the Company’s offices in Orlando, Florida until the transition of the
headquarters from Orlando to Las Vegas is complete. The Executive understands
and agrees that he will be required to travel for business reasons.

Commencement Date; Employment Term. The Executive’s employment hereunder shall
commence on September 9th, 2002 (the “Commencement Date”) and the term of the
Executive’s employment (the “Employment Term”) shall continue until terminated
pursuant to Section 6.

Compensation and Benefits. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a salary (the “Salary”) of
$230,000 per annum, with increases as may be approved in writing from time to
time by the CEO. The Salary shall be payable in accordance with the payroll
practices of the Company as the same shall exist from time to time.

Annual Bonus. The Executive shall be eligible to participate in the Company’s
discretionary annual cash bonus plan (the “Annual Bonus Plan”). The Executive
shall be eligible to receive a bonus under the Annual Bonus Plan (the “Bonus”)
in an amount up to $125,000 per year for each calendar year during the
Employment Term, subject to the satisfaction of performance goals to be
established by the Company, in consultation with the Executive; provided that,
with respect to the period beginning on the Commencement Date and ending on
December 31, 2002, the Executive shall be eligible to receive a pro-rata Bonus
in an amount up to $41,700, based upon the satisfaction by the Executive of
performance goals established by the Company for 2002. The Executive shall not
be eligible to receive a Bonus unless the Executive is employed by the Company
on the date the Bonus is paid by the Company.

Options. The Company shall grant to the Executive, as soon as practicable
following the Commencement Date, an option to purchase 190,000 shares of the
common stock of the Company, par value $0.01 per share (the “Common Stock”) (the
option to purchase any one share of Common Stock hereafter referred to as an
“Option”). The Options shall be granted pursuant to the Sunterra Corporation
2002 Stock Option Plan (the “Option Plan”). Each Option shall have an exercise
price that is equal to $15.25 per share. The Options shall be subject to
four-year vesting under which the Executive may exercise 25% of the Option each
year on and after each of the first, second, third and fourth anniversaries of
the Commencement Date. The Options shall have such other terms and conditions as
are set forth in the Option Plan and the Executive’s Stock Option Agreement,
which shall not be inconsistent with the terms described in this Section 3(c).

Benefits. The Executive shall be entitled to participate in the health,
insurance, retirement and other benefits provided to senior executives of the
Company on terms no less favorable than those available to such other senior
executives. The Executive shall be entitled to all other benefits as are
generally provided to senior executives of the Company, in accordance with the
Company’s policies in effect from time to time.

Relocation and Temporary Housing Expenses. In connection with the performance of
the Executive’s services hereunder:



--------------------------------------------------------------------------------


The Company shall reimburse the Executive for the reasonable temporary housing
costs incurred by the Executive during the period following the Commencement
Date while the Executive is working out of the Company’s Orlando, Florida
offices. Unless otherwise mutually agreed by the parties hereto, within three
months following the Commencement Date, the Executive will be required to
permanently relocate to a location near the Company’s principal office in Las
Vegas, Nevada. Subject to the submission of properly documented receipts and the
terms of the Company’s relocation program, the Company shall reimburse the
Executive for the reasonable costs incurred by the Executive in connection with
his relocation from Los Angeles, California to the greater Las Vegas, Nevada
area; provided that such reimbursement shall not exceed $10,000. Notwithstanding
the foregoing, in the event the Executive terminates his employment with the
Company pursuant to Section 6(e) herein prior to the first anniversary of the
Commencement Date, the Executive agrees to pay to the Company in a single lump
sum upon demand by the Company, the amount paid to the Executive pursuant to
this Section 3(e), multiplied by the ratio of (A) the number of days during the
period beginning on the Termination Date (as defined in Section 6(h) and ending
on the one year anniversary of the Commencement Date, and (B) 365.

Exclusivity. During the Employment Term, the Executive shall devote his full
time to the business of the Company, shall faithfully serve the Company, shall
in all respects conform to and comply with the lawful and reasonable directions
and instructions given to him by the CEO, or such other person as may be
designated by the CEO, in accordance with the terms of this Agreement, shall use
his best efforts to promote and serve the interests of the Company and shall not
engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit, except that the Executive may (i) participate
in the activities of professional trade organizations, including arbitration
activities, and (ii) engage in personal investing activities, provided that
activities set forth in these clauses (i) and (ii), either singly or in the
aggregate, do not interfere in any material respect with the services to be
provided by the Executive hereunder.

Reimbursement for Expenses. Except with respect to relocation and temporary
housing expenses incurred by the Executive, which shall be reimbursed by the
Company pursuant to Section 3(e) herein, the Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including expenses for travel, lodging, entertainment, maintaining professional
licenses and certifications and attendance at association meetings and
conferences in accordance with the Company’s expense reimbursement policy, as
the same may be modified by the Company from time to time. The Company shall
reimburse the Executive for all such proper expenses upon presentation by the
Executive of itemized accounts of such expenditures in accordance with the
expense reimbursement policy of the Company, as in effect from time to time.

Termination and Default.

Death. The Executive’s employment shall automatically terminate upon his death
and, upon such event, the Executive’s estate shall be entitled to receive the
amounts specified in Section 6(h)(ii) below.

Disability. If the Executive is unable to perform the duties required of him
under this Agreement because of illness, incapacity or physical or mental
disability, the Employment Term shall continue and the Company shall pay all
compensation required to be paid to the Executive hereunder, unless the
Executive is unable to perform the duties required of him under this Agreement
for an aggregate of 120 days (whether or not consecutive) during any twelve
month period during the term of this Agreement (a “Disability”), in which event
the Executive’s employment shall terminate.

Cause. The Company may terminate the Executive’s employment at any time, with or
without Cause. In the event of termination pursuant to this Section 6(c) for
Cause, the Company shall deliver to the Executive written notice setting forth
the basis for such termination, which notice shall specifically set forth the
nature of the Cause which is the reason for such termination. Termination of the
Executive’s employment hereunder shall be effective upon delivery of such notice
of termination. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive’s failure (except where due to a Disability), neglect or refusal to
perform his duties hereunder which failure, neglect or refusal shall not have
been corrected by the Executive within 30 days of receipt by the Executive of
written notice from the Company of such failure, neglect or refusal, which
notice shall specifically set forth the nature of said failure, neglect or
refusal; (ii) any breach of this Agreement by the Executive (or willful or
intentional act of the Executive) that injures the reputation or business of the
Company or its affiliates in any material respect; (iii) any continued or
repeated absence from the Company other than in connection with activities
performed by the Executive that are consistent with the terms and conditions of
the Agreement, unless such absence is (A) approved or excused by the CEO, or (B)
is the result of the Executive’s illness, Disability (in which event the
provisions of Section 6(b) hereof shall control) or incapacity; (iv) the
Executive’s conviction of a felony or pleading of no contest to a felony; or (v)
the commission by the Executive of an act of fraud or embezzlement against the
Company.

Without Cause. The Company may terminate the Executive’s employment during the
Employment Term without Cause at any time by giving written notice to the
Executive. A termination of the Executive’s employment without Cause shall mean
a termination initiated by the Company for any reason other than Cause or on
account of death or Disability (a “Without Cause” termination). A termination
Without Cause shall be effective immediately upon notice given by the Company to
the Executive, or such later date as may be mutually agreed between the
Executive and the Company.

Resignation. The Executive shall have the right to terminate his employment at
any time by giving at least 6 months’ advance written notice of his resignation
to the Company. Except as provided in Section 6(g) below, a termination by the
Executive shall be effective upon the expiration of the 6-month notice period.

Good Reason. The Executive shall have the right to terminate his employment for
Good Reason under the following circumstances: (i) the failure by the Company to
pay to the Executive the compensation and benefits or expense reimbursement in
accordance with Sections 3 and 5 herein, or (ii) if during the one year period
following a Change in Control (as defined below) the Executive is not retained
by the Company as its CFO or in a similar capacity; provided, however, that Good
Reason shall not exist upon a termination of employment described in Section
6(b), (c), (d) or (e); and provided, further, that the Executive must provide
written notice of termination of employment for Good Reason within 30 days
following the Executive’s knowledge of an event constituting Good Reason or such
event shall not constitute Good Reason hereunder. Notwithstanding the foregoing,
Good Reason shall not be deemed to exist unless the Company fails to cure the
event giving




--------------------------------------------------------------------------------

rise to Good Reason within 30 days after receipt or written notice thereof given
by the Executive. For purposes of this Agreement, Change in Control shall mean
the following events or circumstances that occur after the Commencement Date:
the consummation of any sale, transfer or other disposition of all or
substantially all of the assets of the Company through one transaction or a
series of related transactions to one or more persons or entities; or

any “Person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board; or

the consummation of a merger, consolidation, reorganization, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction.

Payment in Lieu. The Company may, in its sole discretion, at any time after
notice of termination without Good Reason has been given to the Company by the
Executive, terminate this Agreement, provided that, in addition to any amount
payable to the Executive under Section 6(h)(iii) herein, the Company shall pay
to the Executive (without duplication) his then current Salary and continue
benefits provided pursuant to Section 3(d) herein, for the duration of the
unexpired notice period.

Termination Payments.

Termination Without Cause or for Good Reason. In the event that during the
Employment Term the Executive’s employment is terminated by the Company Without
Cause or the Executive terminates his employment for Good Reason, the Company
shall pay to the Executive the sum of the following amounts: (A) all amounts
fully earned and payable pursuant to the terms of this Agreement, but unpaid
hereunder through the date on which the Executive’s employment with the Company
is terminated (the “Termination Date”), if any, in respect of Salary, Bonus and
unreimbursed expenses (less any applicable withholding or similar taxes) (the
“Accrued Obligations”), and (B) continuation of the Executive’s Salary (less any
applicable withholding or similar taxes) at the rate in effect hereunder on the
Termination Date, in accordance with the Company’s prevailing payroll practices,
for a period of twelve months following the Termination Date (the “Severance
Benefit”); provided, that, in the event such termination occurs during the
period beginning on the Commencement Date and ending on the first anniversary of
the Commencement Date, the Executive shall receive as a Severance Benefit,
continuation of his Salary (less any applicable withholding or similar taxes) at
the rate in effect on the Termination Date, in accordance with the Company’s
prevailing payroll practices, for a period of six months following the
Termination Date. Notwithstanding any other provision in this Agreement or the
terms of any severance plan or policy maintained by the Company or its
affiliates to the contrary, the parties hereto understand and agree that if the
Company pays the Executive the Severance Benefit, the Executive shall not be
entitled to receive any other payments or benefits under any other severance or
similar plan maintained by the Company or its affiliates. The payment of the
Severance Benefit is subject to the execution by the Executive of a release
substantially in the form attached hereto as Exhibit B.

Termination due to Death or Disability. In the event that during the Employment
Term the Executive’s employment is terminated by the Company due to the
Executive’s death or Disability, the Company shall pay to the Executive, or the
Executive’s estate, the Accrued Obligations.

Termination for Cause or without Good Reason. In the event that during the
Employment Term the Executive’s employment is terminated by the Company for
Cause or by the Executive by resignation without Good Reason, the Company shall
pay to the Executive the Accrued Obligations.

Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6(h) and 7 through 17 of this Agreement
shall survive to the extent necessary to give effect to the provisions hereof.

Secrecy and Non-Competition.

No Competing Employment. The Executive acknowledges that the agreements and
covenants contained in this Section 7 are essential to protect the value of the
Company’s business and assets and by his current employment with the Company,
the Executive has obtained and will obtain such knowledge, contacts, know-how,
training and experience and there is a substantial probability that such
knowledge, know-how, contacts, training and experience could be used to the
substantial advantage of a competitor of the Company and to the Company’s
substantial detriment. Therefore, the Executive agrees that for the period
commencing on the Commencement Date and ending on the first anniversary of the
termination of the Executive’s employment hereunder (such period is hereinafter
referred to as the “Restricted Period”) the Executive shall not participate or
engage, directly or indirectly, for himself or on behalf of or in conjunction
with any person, partnership, corporation or other entity, whether as an
employee, agent, officer, director, shareholder, partner, joint venturer,
investor, lender, advisor, consultant or otherwise, in any business activity if
such activity consists of any activity undertaken or expressly contemplated to
be undertaken by the Company at any time during the Employment Term.

Nondisclosure of Confidential Information. The Executive, except in connection
with his employment hereunder, shall not disclose to any person or entity or
use, either during the Employment Term or at any time thereafter, any
information not in the public domain or generally known in the industry, in any
form, acquired by the Executive while employed by the Company or any predecessor
to the Company’s business or, if acquired following the Employment Term, such
information which, to the Executive’s knowledge, has been acquired, directly or
indirectly, from any person or entity owing a duty of confidentiality to the
Company, relating to the Company, including but not limited to information
regarding customers, vendors, suppliers, trade secrets, training programs,
manuals or materials, technical information, contracts, systems, procedures,
mailing lists, know-how, trade names, improvements, price lists, financial or
other data (including the revenues, costs or profits associated with any of the
Company’s products or services), business plans, code books, invoices and other
financial statements, computer programs, software systems, databases, discs and
printouts, plans (business, technical or otherwise), customer and industry
lists, correspondence, internal reports, personnel files, sales and advertising
materials, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company. The Executive agrees and acknowledges that all of such information, in
any form, and copies




--------------------------------------------------------------------------------

and extracts thereof, are and shall remain the sole and exclusive property of
the Company, and upon termination of his employment with the Company, the
Executive shall return to the Company the originals and all copies of any such
information provided to or acquired by the Executive in connection with the
performance of his duties for the Company, and shall return to the Company all
files, correspondence and/or other communications received, maintained and/or
originated by the Executive during the course of his employment.

No Interference. In consideration of the compensation (and other benefits)
provided and to be provided to the Executive as set forth hereunder, the
Executive covenants and agrees that during the Restricted Period, the Executive
will not, directly or indirectly: (i) solicit, induce or otherwise have business
contact with, any person or entity who has, within the most recent one year
period, been a service provider of or to the Company, and with whom the
Executive had any business relationship or about whom the Executive acquired any
significant knowledge during the Employment Term, if such contact could directly
adversely affect the business of the Company, or (ii) solicit, hire, induce,
endeavor to entice away from the Company or its subsidiaries, or otherwise
directly interfere with the relationship of the Company with any person who, to
the knowledge of the Executive, is or was within the then most recent twelve
month period, employed by or otherwise engaged to perform services for the
Company.

Inventions, etc. The Executive hereby sells, transfers and assigns to the
Company or to any person or entity designated by the Company all of the entire
right, title and interest of the Executive in and to all inventions, ideas,
disclosures and improvements, whether patented or unpatented, and copyrightable
materials, made or conceived by the Executive, solely or jointly, during his
employment by the Company which relate to methods, apparatus, designs, products,
processes or devices, sold, leased, used or under consideration or development
by the Company, or which otherwise relate to or pertain to the business,
functions or operations of the Company or which arise from the efforts of the
Executive during the course of his employment for the Company. The Executive
shall communicate promptly and disclose to the Company, in such form as the
Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements; and the
Executive shall execute and deliver to the Company such formal transfers and
assignments and such other papers and documents as may be necessary or required
of the Executive to permit the Company or any person or entity designated by the
Company to file and prosecute the patent applications and, as to copyrightable
materials, to obtain copyright thereof. Any invention relating to the business
of the Company and disclosed by the Executive within one year following the
termination of his employment with the Company shall be deemed to fall within
the provisions of this paragraph unless proved to have been first conceived and
made following such termination.

Definition of Company for Purposes of Covenants. For purposes of the covenants
provided in this Section 7, and not withstanding any other provision of this
Agreement to the contrary, “Company” shall be defined to mean Sunterra
Corporation, and each of its subsidiaries and affiliates.

Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a breach of any of the covenants
contained in Section 7 hereof may result in material irreparable injury to the
Company or its subsidiaries or affiliates for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 7 hereof,
restraining the Executive from engaging in activities prohibited by Section 7
hereof or such other relief as may be required specifically to enforce any of
the covenants in Section 7 hereof.

Extension of Restricted Period. In addition to the remedies the Company may seek
and obtain pursuant to Section 8 of this Agreement, the Restricted Period shall
be extended by any and all periods during which the Executive shall be found by
a court to have been in violation of the covenants contained in Section 7
hereof.

Representations and Warranties of the Executive. The Executive represents and
warrants to the Company as follows:

This Agreement, upon execution and delivery by the Executive, will be the valid
and binding obligation of the Executive enforceable against the Executive in
accordance with its terms.

Neither the execution and delivery of this Agreement, nor the performance of
this Agreement in accordance with its terms and conditions by the Executive (i)
requires the approval or consent of any governmental body or of any other person
or (ii) conflicts with or results in any breach or violation of, or constitutes
(or with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive.

The representations and warranties of the Executive contained in this Section 10
shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

Assignment; No Third-Party Beneficiaries. This Agreement shall inure to the
benefit of, and be binding on, the successors and assigns of each of the
parties, including, but not limited to, the Executive’s heirs, the Executive’s
guardian in the event of the Executive’s disability, and the personal
representatives of the Executive’s estate. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive; any
purported assignment by the Executive in violation hereof shall be null and
void. In the event of any sale, transfer or other disposition of all or
substantially all of the Company’s assets or business, whether by merger,
consolidation or otherwise, the Company may assign this Agreement and its rights
hereunder. In the event of assignment, the assignee shall expressly assume all
obligations of the Company hereunder. Except as otherwise provided herein,
nothing in this Agreement shall confer upon any person or entity not a party to
this Agreement, or the legal representatives of such person or entity, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement.

Waiver and Amendments. Any waiver, alteration, amendment or modification of any
of the terms of this Agreement shall be valid only if made in writing and signed
by the parties hereto; provided, however, that any such waiver, alteration,
amendment or modification is consented to on the Company’s behalf by the
Company’s CEO. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.




--------------------------------------------------------------------------------

Severability; Governing Law; Jurisdiction; No Jury Trial. The Executive
acknowledges and agrees that the covenants set forth in Section 7 hereof are
reasonable and valid in geographical and temporal scope and in all other
respects. If any of such covenants or such other provisions of this Agreement
are found to be invalid or unenforceable by a final determination of a court of
competent jurisdiction (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES.

         The parties hereby (i) submit to the exclusive jurisdiction of the
courts of the State of Nevada (and the U.S. federal courts in the District of
Nevada), (ii) consent that any such action or proceeding may be brought in any
such venue, (iii) waive any objection that any such action or proceeding, if
brought in any such venue, was brought in any inconvenient forum and agree not
to claim the same, (iv) agree that any judgment in any such action or proceeding
may be enforced in other jurisdictions, (v) consent to service of process at the
address set forth in Section 14 herein, and (vi) to the extent applicable, waive
their respective rights to a jury trial of any claim or cause of action based on
or arising out of this Agreement or any dealings between them relating to the
subject matter of this Agreement.

Notices.

All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier or by registered or certified
mail, postage prepaid.

  If to the Executive at 1101 North Riedel Avenue, Fullerton, CA 92831, or at
such other address as the Executive may have furnished the Company in writing.


  If to the Company, at 3865 West Cheyenne Avenue, North Las Vegas, NV 89032,
marked for the attention of the CEO, or at such other address as it may have
furnished in writing to the Executive, with a copy to the General Counsel of the
Company.


Any notice so addressed shall be deemed to be given: if delivered by hand, on
the date of such delivery; if mailed by overnight courier, on the first business
day following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the date of such mailing.

Section Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not be deemed to constitute a part
thereof, affect the meaning or interpretation of this Agreement or of any term
or provision hereof.

Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto regarding the employment of the Executive. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement.

Severability. In the event that any part or parts of this Agreement shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not affect the remaining provisions of
this Agreement, which shall remain in full force and effect.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

[Signature Page to Follow]

         IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

  SUNTERRA CORPORATION
  By: 
/s/ NICHOLAS BENSON

--------------------------------------------------------------------------------

      Name:  Nicholas Benson
Title: Chief Executive Officer


  EXECUTIVE
  By: 
/s/ STEVEN E. WEST

--------------------------------------------------------------------------------

      Steven E. West


 




--------------------------------------------------------------------------------

Exhibit A
Job Specification

•  
Work closely with the Chief Executive Officer and executive management to
provide the overall leadership and proactive direction of Sunterra Corporation’s
(the “Company”) financial organization; provide advice, leadership and counsel
on all financial matters.


•  
Participate as a proactive member of senior management in directing the
activities of the Company with an emphasis on the financial function and act as
the voice of financial reason.


•  
Lead and direct all financial activities of the Company, including accounting,
financial planning and analysis, treasury, financial reporting, budgeting,
internal audit, tax, capital structure, mergers & acquisitions, alliances,
partnerships and joint ventures.


•  
Direct and provide timely and accurate short-term planning, financial analysis,
investment analysis, modeling and financial control procedures to support short-
and long-term business issues and plans, as well as on a special project basis.


•  
Formulate and interpret all accounting policies and procedures to optimize
long-term benefits in accordance with generally accepted accounting procedures
and principles.


•  
Provide appropriate financial controls and procedures to gather, analyze and
report relevant financial information in the timely release of all comprehensive
financial statements and regulatory filings.


•  
Serve as the Company’s principal contact with, and manager of, external
auditors.


•  
Recruit, develop and manage a strong team of financial and systems professionals
who fulfill fiduciary responsibilities and facilitate the achievement of
business objectives of the Company.


•  
Ensure through effective management control and systems that expense and capital
controls provide optimal cash utilization.


•  
Assess and plan for capital needs and provide leadership in access to the
capital markets, including forecasting and satisfying capital needs through
various debt/equity strategies, balancing capital structure to changing business
needs and opportunities, building relationships and conducting conferences with
the financial community.


•  
Provide leadership and a strong business perspective for conducting business to
all members of the financial function.


•  
Evaluate and restructure existing debt to better serve the operating and growth
objectives of the Company; develop and maintain appropriate funding strategies
that support and achieve overall business objectives.


•  
Review existing operating procedures to evaluate opportunities for efficiencies
and cost-effective alternatives to current policies and practices.


•  
Provide support and guidance to the operations of Sunterra Financial Services,
including regulatory and financial compliance.


•  
Represent the financial organization to key constituencies, both internal and
external, including the Board of Directors, auditors, potential and current
owners and the financial community.





--------------------------------------------------------------------------------

Exhibit B

Form of Release

                  Section 1.         Release. As a material inducement to
Sunterra Corporation (the “Company”) to providing the Severance Benefit as
provided for and defined in the Employment Agreement (the “Agreement”) dated
September __, 2002 between the Company and Steven E. West (the “Executive”), and
in consideration of its agreements and obligations under the Agreement and for
other good and valuable consideration, the receipt of which is hereby
acknowledged by the Executive, the Executive hereby irrevocably, unconditionally
and generally releases the Company and its respective parents, affiliates,
shareholders, officers, directors, employees and attorneys, and the heirs,
executors, administrators, receivers, successors and assigns of all of the
foregoing (collectively, “Releasees”), from, and hereby waives and/or settles,
any and all actions, causes of action, suits, debts, sums of money, agreements,
promises, damages or any liability, claims or demands, know or unknown and of
any nature whatsoever and that the Executive ever had, now has or hereafter can,
shall or may have, for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this release
(collectively, the “Executive Claims”) arising directly or indirectly under, out
of or pursuant to his employment with the Company, the performance of services
for the Company or any Releasee or the termination of such employment or
services and, specifically, without limitation, any rights and/or Executive
Claims (a) arising under or pursuant to any contract, express or implied,
written or oral, relating to the Executive’s employment or termination thereof
or the employment relationship, including, without limitation, the Agreement;
(b) for wrongful dismissal or termination of employment; (c) arising under any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or that specifically
prohibit discrimination based upon age, race, religion, sex, national origin,
disability, sexual orientation or any other unlawful bases, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), the Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866
and 1871, as amended, and applicable rules and regulations promulgated pursuant
to or concerning any of the foregoing statutes; and (d) for damages, including,
without limitation, punitive or compensatory damages or for attorneys’ expenses,
costs, wages, injunctive or equitable relief. This paragraph shall not apply to
any rights or claims that the Executive may have: (x) for tax-qualified
retirement benefits, including any applicable 401(k) plan; (y) for disability,
life insurance, health and other employee benefits in accordance with the terms
of the applicable employee benefit plans; and (z) that the release and waiver of
claims under ADEA was not knowing or voluntary.

Representation by Counsel/Revocation.

By executing this Release, the Executive acknowledges that: (i) he has been
advised by the Company to consult with an attorney before executing this Release
and has consulted and been represented by counsel in connection therewith; (ii)
he has been provided with at least a twenty one (21) day period to review and
consider whether to sign this Release and that by executing and delivering this
Release to the Company, he is waiving any remaining portion of such twenty one
(21) day period; and (iii) he has been advised that he has seven (7) days
following execution of the Release to revoke this Release (“Revocation Period”).

This Release will not be effective or enforceable until the Revocation Period
has expired. Such revocation shall only be effective if an originally executed
written notice thereof is delivered to the Company on or before 5:00 p.m. on the
last day of the Revocation Period. If so revoked, it shall be deemed to be void
ab initio and of no further force and effect.

Defined terms not otherwise defined herein shall have the same meanings ascribed
to them in the Agreement.

Dated:                                     
   


--------------------------------------------------------------------------------

      Steven E. West
